Exhibit 10.1




SECURITIES PURCHASE AGREEMENT







This Securities Purchase Agreement (this “Agreement”) is dated as of January 5,
2016, between Sea of Green Systems, Inc., a Florida corporation (the “Company”),
Ecosphere Technologies, Inc., a Delaware corporation and principal shareholder
of the Company (the “Parent”) and each of the Purchasers signatory hereto (each,
a “Purchaser” and collectively, the “Purchasers”).




WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to each Purchaser, and
each Purchaser desires to purchase from the Company, (i) a sum representing a
six-month loan to the Company (the “Loan Amount”) represented by a convertible
promissory note with an interest rate of twelve and one-half percent (12.5%) per
annum, in such amounts and for such purchase prices as set forth opposite the
 Purchaser’s name on the signature page hereto (the “Purchase Price”) and in the
form attached hereto as Exhibit A (each, a “Note” and collectively, the
“Notes”), which Notes shall be convertible into shares (the “Conversion Shares”)
of either the common stock of the Parent, par value $0.01 per share (the “Parent
Common Stock”) or the common stock of Pubco (as defined herein) (the “Pubco
Common Stock”) and (ii) warrants to purchase shares of the Parent Common Stock
(the “Warrant Shares”), in the form attached hereto as Exhibit B (the “Warrants”
and, collectively with this Agreement, and the Notes , the “Transaction
Documents”) and, collectively with the Notes, the Conversion Shares and the
Warrant Shares, the “Securities”).




NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Parent and each
Purchaser agree as follows:




1.

Purchase and Sale of the Securities.




(a)

Closing.  On the Closing Date (as defined below), upon the terms and subject to
the conditions set forth herein:




(i)

the Company and the Parent hereby agree to sell to each Purchaser, and each
Purchaser hereby agrees to purchase from the Company and the Parent the Notes
and the Warrants, in consideration of the Purchase Price. For purposes of this
Agreement, “Closing Date” means the date on which all of the Transaction
Documents have been executed and delivered by the parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Purchase
Price and (ii) the Company’s and Parent’s obligation to deliver the Notes and
the Warrants, in each case, have been satisfied or waived.




(ii)

Each Purchaser shall deliver the Purchase Price, via wire transfer of
immediately available funds, to the Company’s attorneys, using the wiring
instructions set forth herein on Exhibit C.








--------------------------------------------------------------------------------



(iii)

The Notes and Warrants are being offered on a “best efforts, no minimum” basis
of a total Loan amount of up to $300,000.




The Company, the Parent and each Purchaser shall each deliver to the other items
set forth in Section 1(b) deliverable at the closing (the “Closing”). Upon
waiver or satisfaction of the covenants and conditions set forth in Sections
1(b) and 1(c), the Closing shall occur at such location within the United States
as the parties shall mutually agree.




(b)

Deliverables.




(i)

On or prior to any Closing Date, the Company and the Parent shall deliver or
cause to be delivered to the Company the following:




A.

this Agreement, duly executed by the Company and the Parent;




B.

a Note, duly executed by the Company, with a face value equal to such amount as
set forth opposite such Purchaser’s  name on the signature page hereto;




C.

the Warrant, duly executed by the Parent to purchase such number of shares of
Parent Common Stock equal to such Purchaser’s Purchase Price multiplied by ten
(10);




D.

the Officer Certificates; and




E.

the Secretary Certificates.




(ii)

On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:




A.

this Agreement, duly executed by such Purchaser; and




B.

the Purchase Price by wire transfer to the Company’s attorneys.




(c)

Closing Conditions.




(i)

The obligations of the Company and the Parent hereunder in connection with the
Closing are subject to the waiver or satisfaction of the following conditions:

 

A.

the accuracy on the Closing Date of the representations and warranties of such
Purchaser contained herein;




B.

all obligations, covenants and agreements of such Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and








2







--------------------------------------------------------------------------------



C.

the delivery by such Purchaser of the items set forth in Section 1(b)(ii) of
this Agreement.




(ii)

The obligations of each Purchaser hereunder in connection with the Closing are
subject to the waiver or satisfaction of the following conditions:




A.

the accuracy in all material respects on the Closing Date of the representations
and warranties of Company and the Parent contained herein;




B.

all obligations and agreements of the Company and the Parent required to be
performed at or prior to the Closing Date shall have been performed;




C.

Each of the Parent and the Company shall deliver to such Purchaser, a
certificate signed by its Secretary or Assistant Secretary, including incumbency
specimen signatures of any signatory of any Transaction Document of the Company
and Parent, and certifying that the attached copies of its Certificate of
Incorporation, as amended and Bylaws, as amended, and resolutions of its Board
of Directors approving  the transactions contemplated by the Transaction
Documents, are all true, complete and correct and remain in full force and
effect (collectively, the “Secretary Certificates”).




D.

The representations and warranties of the Company and the Parent contained in
this Agreement shall have been true and correct in all material respects on the
date of this Agreement (except whether such representations are qualified by
material or material adverse effect, which shall be true and correct in all
respects) and shall be true and correct as of the applicable Closing Date as if
made on the Closing Date and each of the Parent and the Company shall have
performed, satisfied and complied in all respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Parent and the Company in connection with the consummation of the transactions
contemplated by the Transaction Documents at or prior to the Closing Date and
each of the Parent and the Company shall deliver a certificate, executed by its
Chief Executive Officer, dated as of the Closing Date, certifying that the
foregoing is true (collectively, the “Officer Certificates”).




E.

the delivery by the Company and the Parent of the items set forth in Section
1(b)(i) of this Agreement.




2.

Conversion of Note.  In accordance with the terms and the conditions of the
Notes, the Notes shall mature on the date that is six (6) months from the date
of issuance (the “Maturity Date”).  On or prior to the Maturity Date, the
 Purchaser may convert the Note as follows:  (i) in the event the Company merges
with a public company (“Pubco”), by reverse merger, share exchange or other
business combination (the “Public Company Event”), the Note (including all
outstanding principal and accrued but unpaid interest) shall thereafter be
automatically  convertible  into shares of Pubco at a per share price equal to
85% of the of the offering price of





3







--------------------------------------------------------------------------------

Pubco’s securities in the financing transaction conducted in connection with the
Public Company Event or (ii) if no Public Company Event has occurred by the
Maturity Event, the Note (including all outstanding principal and accrued but
unpaid interest) may be converted into shares of the Parent at a per share price
equal to $0.115.




3.

Representations and Warranties of the Company. The Company represents and
warrants to Purchasers as follows:




(a)

Subsidiaries. The Company has no subsidiaries.




(b)

Organization and Qualification. The Company is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, and has the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted and
contemplated to be conducted. The Company is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have or reasonably
be expected to result in a material adverse effect on the business, condition
(financial or otherwise), operations, prospects or property of the Company,
taken as a whole (“Material Adverse Effect”), and no proceeding has been
initiated in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.




(c)

Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the board of directors or the Company’s stockholders in connection
therewith, other than in connection with the Required Approvals (as defined
herein). Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except: (i) as may be limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.  




(d)

No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents, the issuance and sale of the Notes and Warrants and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not: (i) conflict with or violate any provision of
the Company’s certificate of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any lien upon any of the properties or assets of the Company, or
give to others any





4







--------------------------------------------------------------------------------

rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) subject to the Required Approvals (as defined
below), conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.




(e)

Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than, if applicable, the filing of Form D with the Securities and Exchange
Commission (the “Commission”) and such filings as are required to be made under
applicable state securities laws (the “Required Approvals”).




(f)

Issuance of the Securities. The Notes are duly authorized and, when issued and
paid for in accordance with the terms of the applicable Transaction Documents,
will be duly and validly issued, fully paid and non-assessable, and free and
clear of all liens other than restrictions on transfer provided for in the
Transaction Documents.




(g)

Capitalization; Additional Issuances. All of the issued and outstanding
securities of the Company are owned by the Parent, except as provided on
Schedule 3(g).  As of the date hereof, there are no outstanding agreements or
preemptive or similar rights affecting the capital of the Company and no
outstanding rights, warrants or options to acquire, or instruments convertible
into or exchangeable for, or agreements or understandings with respect to the
sale or issuance of, the capital of the Company.




(h)

Litigation.  There are no actions or proceedings pending or, to the knowledge of
the Company, threatened by or against Company involving more than, individually
or in the aggregate, Ten Thousand Dollars ($10,000).  There is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents  or the issuance of the
Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.

 





5







--------------------------------------------------------------------------------



(i)

Regulatory Permits. The Company possesses all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as currently
conducted or as contemplated to be conducted, except where the failure to
possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and the Company has not received any notice
of proceedings relating to the revocation or modification of any Material
Permit.




(j)

Private Placement. Assuming the accuracy of each Purchaser’s representations and
warranties set forth herein, no registration under the Securities Act is
required for the offer and sale of the Notes and Warrants by the Company to
Purchasers as contemplated hereby.




(k)

No General Solicitation. Neither the Company nor any person acting on behalf of
the Company has offered or sold the Notes and Warrants by any form of general
solicitation or general advertising. The Company and Parent have offered the
Securities for sale only to Purchasers.




(l)

Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that the Purchasers are acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by each Purchaser or any
of its representatives or agents in connection with the Transaction Documents
and the transactions contemplated thereby is merely incidental to such
Purchaser’s purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.




(m)

Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other persons for fees of a type contemplated in this Section
3(m) that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(n)

Investment Company.  The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Notes, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.




(o)

No Disqualification Events.  To the Company’s Knowledge, none of the Company,
any of its predecessors, any affiliated issuer, any director, executive officer,
other officer participating in the offering contemplated hereby, any beneficial
owner of 20% or more of its outstanding voting equity securities, calculated on
the basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the





6







--------------------------------------------------------------------------------

Company in any capacity at the time of sale (each, an “Covered Person”) is
subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Covered Person is
subject to a Disqualification Event.




(p)

Full Disclosure. All of the disclosure furnished by or on behalf of the Company
to Purchasers regarding the Company, its business and the transactions
contemplated hereby is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.




4.

Representations and Warranties of the Parent. The Parent represents and warrants
to the Purchasers as follows:




(a)

Subsidiaries. The Parent’s subsidiaries (the “Subsidiaries”) as of the date
hereof are set forth in on Schedule 4(a).  Except as set forth in Schedule 4(a),
the Parent owns, directly or indirectly, 100% of each Subsidiary and such
ownership interest is free and clear of any liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued, fully
paid and non-assessable and free of preemptive and similar rights to purchase
securities. Neither the Parent nor the Subsidiaries are subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of the capital stock of any Subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence. Neither the Parent nor any Subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any Subsidiary.

 

(b)

Organization and Qualification. Each of the Parent and each Subsidiary is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, and has the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted and contemplated to be conducted. Each of the
Parent and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect on the business, condition (financial or
otherwise), operations, prospects or property of the Parent or a Subsidiary,
taken as a whole, and no proceeding has been initiated in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 

(c)

Authorization; Enforcement. The Parent has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the applicable Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
applicable Transaction Documents by the Parent and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Parent and no further action is





7







--------------------------------------------------------------------------------

required by the Parent, the board of directors or the Parent’s stockholders in
connection therewith, other than in connection with any Required Approvals. Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Parent and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Parent, enforceable against the Parent in accordance with its terms, except:
(i) as may be limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(d)

No Conflicts. The execution, delivery and performance by the Parent of the
Transaction Documents, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not: (i) conflict with or violate any provision of
the Parent’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien upon any of
the properties or assets of the Parent or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Parent or Subsidiary debt or otherwise) or other
understanding to which the Parent or the Subsidiary is a party or by which any
property or asset of the Parent or the Subsidiary is bound or affected, or (iii)
subject to any Required Approvals,  conflict with or result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Parent or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Parent or a Subsidiary is
bound or affected; except in the case of each of clauses (ii) and (iii), such as
could not have or reasonably be expected to result in a Material Adverse Effect.




(e)

Filings, Consents and Approvals. Neither the Parent nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other person in connection with
the execution, delivery and performance by the Parent of the Transaction
Documents, other than the filing of Form D with the Commission and all Required
Approvals.

 

(f)

Issuance of the Securities.  The Securities have been duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all liens other than restrictions on transfer provided for in the Transaction
Documents.  The Parent has reserved from its duly authorized capital stock 100%
of such number of securities for issuance of upon conversion of the Notes and
upon exercise of the Warrants.

 

(g)

Capitalization; Additional Issuances. All of the issued and outstanding
securities of the Parent as of the date hereof are as set forth on Schedule
4(g).  Except as set forth on Schedule 4(g), as of the date hereof, there are no
outstanding agreements or preemptive or similar rights affecting the Common
Stock and no outstanding rights, warrants or options to





8







--------------------------------------------------------------------------------

acquire, or instruments convertible into or exchangeable for, or agreements or
understandings with respect to the sale or issuance of, the Common Stock.  The
Parent does not have sufficient authorized capital to permit issuance by the
Parent of the Conversion Shares and the Warrant Shares in connection with a
$100,000 loan.  The Parent covenants that it shall reserve the Conversion Shares
and as many Warrant Shares as it can.  If any shares of Parent common stock
become available for future issuance, they shall be reserved for the Conversion
Shares and Warrant Shares in order to permit full conversion or exercise.

 

(h)

Litigation.  Except as set forth on Schedule 4(h), there are no Actions or
proceedings pending or, to the knowledge of the Parent, threatened by or against
Parent or any of its Subsidiaries involving more than, individually or in the
aggregate, Ten Thousand Dollars ($10,000).  There is no action, suit, inquiry,
notice of violation, proceeding or investigation pending or, to the knowledge of
the Parent, threatened against or affecting the Parent before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Parent nor any director or officer thereof, is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Parent, there is
not pending or contemplated, any investigation by the Commission involving the
Parent or any current or former director or officer of the Parent.

 

(i)

Regulatory Permits. Each of the Parent and each Subsidiary possess all Material
Permits, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Parent nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

(j)

SEC Reports; Financial Statements.  The Parent has filed all reports required to
be filed by it under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two (2) years preceding the date
hereof (or such shorter period as the Parent was required by law to file such
reports) (the foregoing materials being collectively referred to herein as the
“SEC Reports” ) on a timely basis or has timely filed a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Parent included in the SEC Reports comply in all material
respects with the rules and regulations of the Commission with respect thereto
as in effect at the time of filing.  Such financial statements have been
prepared in accordance with U.S. GAAP, except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by U.S. GAAP, and
fairly present in all material respects the financial position of the





9







--------------------------------------------------------------------------------

Parent as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.




(k)

Private Placement. Assuming the accuracy of each Purchaser’s representations and
warranties set forth herein, no registration under the Securities Act is
required for the offer and sale of the Securities by the Parent to such
Purchaser as contemplated hereby.

 

(l)

No General Solicitation. Neither the Parent nor any person acting on behalf of
the Parent has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Parent and Company have offered the
Securities for sale only to the Purchasers.

 

(m)

Acknowledgment Regarding Purchasers’ Purchase of Securities. The Parent
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Parent further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Parent (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by each Purchaser or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to such Purchaser’s
purchase of the Securities. The Parent further represents to each Purchaser that
the Parent’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Parent and
its representatives.

 

(n)

Labor Relations. No labor dispute exists or, to the knowledge of the Parent, is
imminent with respect to any of the employees of the Parent which could
reasonably be expected to result in a Material Adverse Effect. None of the
Parent’s or any Subsidiary’s employees is a member of a union that relates to
such employee’s relationship with the Parent or such Subsidiary, and neither the
Parent nor any Subsidiary is a party to a collective bargaining agreement, and
the Parent and each Subsidiary believe that their relationships with their
employees are good. No executive officer, to the knowledge of the Parent, is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Parent or any Subsidiary to any liability
with respect to any of the foregoing matters. The Parent and each Subsidiary is
in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(o)

Benefit Plans.  Copies of all documentation relating to any Benefit Plans
(including all plan documents, written descriptions of plans, actuarial reports
and governmental filings and determinations with respect to such Benefit Plans)
have been delivered or made available to each Purchaser.  None of the Benefit
Plans is a “Defined Benefit Plan” that would be subject to Part 3 of Title 1 of
the Employee Retirement Income Security Act of 1974, as





10







--------------------------------------------------------------------------------

amended, and the rules and regulations promulgated thereunder (“ERISA”), Section
412 of the Internal Revenue Code of 1986, as amended, or Title IV of ERISA.
 None of the Benefit Plans is a “multiemployer plan” (as such term is defined in
Section 3(37) of ERISA) or a “single employer under multiple controlled groups”
as described in Section 4063 of ERISA, and neither the Parent nor any Affiliate
has ever contributed to or had an obligation to contribute, or incurred any
liability in respect of a contribution to any multiemployer plan.  Each Benefit
Plan has been operated in compliance with its terms in all respects, and each
Benefit Plan complies, in all respects, with all provisions of applicable Law
except as would not have a Material Adverse Effect.  “Benefit Plans” means any
Plan ever maintained, established or to which contributions have at any time
been made by the Parent or any of its Affiliates existing at the Closing Date or
prior thereto, to which the Parent contributes or has contributed, or under
which any consultant, employee, former consultant, former employee or director
or former director of the Parent or any beneficiary thereof is covered, has ever
been covered, is or has ever been eligible for coverage or has any benefit
rights.

 

(p)

Compliance. Neither the Parent nor any Subsidiary: (i) is in violation of any
order of any court, arbitrator or governmental body or (ii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in each case as could not have or reasonably
be expected to result in a Material Adverse Effect.

 

(q)

Environmental Matters.  The Parent has complied with and is in compliance with
all federal, state, local and foreign statutes (civil and criminal), laws,
ordinances, regulations, rules, permits, approvals, judgments, orders and
decrees applicable to it or any of its properties, leased real property, assets,
operations and businesses relating to environmental protection, and health and
safety (collectively “Environmental Laws”) including, without limitation,
Environmental Laws relating to air, surface water and groundwater, land and the
generation, storage, use, handling, transportation, treatment, release,
threatened release, remediation, exposure to or disposal of Hazardous Wastes,
Hazardous Materials and Hazardous Substances (as such terms are defined in any
applicable Environmental Law), as well as oil, petroleum, petroleum products,
asbestos or any substance containing asbestos, and polychlorinated biphenyls
(collectively “Hazardous Materials”), (ii)  the Parent has obtained and fully
complied with and is currently in full compliance with all environmental permits
and other environmental approvals necessary for the conduct of its business and
the operation of its properties, and has reported to the appropriate
governmental or regulatory authorities, to the extent required by all
Environmental Laws, all past and present sites owned and operated by the Parent
where Hazardous Materials have been treated, stored, disposed of or otherwise
handled, (iii) to the knowledge of the Parent, there is not nor has there been
any condition, event, circumstance, practice, activity, incident which could
reasonably be expected to give rise to any common law liability or liability
pursuant to any Environmental Laws or otherwise form the basis of any claim,
demand or litigation against the Parent; (iv) there are no claims, demand,
suits, judicial or administrative actions, governmental investigators or legal
proceedings pending or, to the knowledge of the Parent, threatened against the
Parent relating in any way to any Environmental laws, nor has the Parent
received notice of any violation of, or any claim alleging liability under, any
Environmental Laws, (v) there have been no releases or threats of releases (as
these terms are defined in Environmental Laws) of any Hazardous Materials at,
from, in or on any property





11







--------------------------------------------------------------------------------

previously or currently owned or operated by the Parent, except as permitted by
Environmental Laws, and (vi) there is no on-site or off-site location to which
the Parent has transported or disposed of Hazardous Materials or arranged for
the transportation of Hazardous Materials which is the subject of any federal,
state, local or foreign enforcement action or any other investigation which
could reasonably be expected to lead to any claim against the Parent for any
clean-up cost, remedial work, damage to natural resources, property damage or
personal injury, including, but not limited to, any claim under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act or comparable state or local statutes or regulations, except
as would not have a Material Adverse Effect.

 

(r)

Title to Assets. The Parent and each Subsidiary have good and marketable title
in all personal property owned by them that is material to the business of the
Parent and each Subsidiary, in each case, except as disclosed on Schedule 4(r)
 free and clear of all liens, except for liens that do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Parent and each Subsidiary and liens
for the payment of federal, state, foreign or other taxes, the payment of which
is neither delinquent nor subject to penalties (“Permitted Liens”). Any real
property and facilities held under lease by the Parent and each Subsidiary are
held by them under valid, subsisting and enforceable leases with which the
Parent and each Subsidiary are in compliance.  

 

(s)

Intellectual Property. The Parent and each Subsidiary own all right, title and
interest in, or possesses adequate and enforceable rights to use, all patents,
patent applications, trademarks, trade names, service marks, copyrights, rights,
licenses, franchises, trade secrets, confidential information, processes,
formulations, software and source and object codes necessary for the conduct of
their businesses (collectively, the “Intangibles”). Neither the Parent nor any
Subsidiary has infringed upon the rights of others with respect to the
Intangibles and neither the Parent nor any Subsidiary have received notice that
they have or may have infringed or are infringing upon the rights of others with
respect to the Intangibles, or any notice of conflict with the asserted rights
of others with respect to the Intangibles that could, individually or in the
aggregate, or could reasonably be expected to have, have a Material Adverse
Effect.

 

(t)

Insurance. The Parent and each Subsidiary is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
management of the Parent believes to be prudent and customary in the businesses
in which the Parent and each Subsidiary are engaged. Neither the Parent nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

(u)

Transactions With Affiliates and Employees. Except as described on Schedule
4(u), none of the officers or directors of the Parent and, to the knowledge of
the Parent, none of the employees of the Parent, is presently a party to any
transaction with the Parent or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any





12







--------------------------------------------------------------------------------

officer, director or such employee or, to the knowledge of the Parent, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $20,000, other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred in the ordinary
course of business on behalf of the Parent and (iii) other employee benefits,
including stock option agreements, under any stock option plan of the Parent or
of the Company.

 

(v)

Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Parent to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by the Transaction Documents. No Purchaser shall have
any obligation with respect to any fees or with respect to any claims made by or
on behalf of other persons for fees of a type contemplated in this Section 4(v)
that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(w)

Tax Returns. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Parent and each Subsidiary have filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Parent has no knowledge of a tax deficiency which
has been asserted or threatened against the Parent or any Subsidiary.

 

(x)

Foreign Corrupt Practices. None of the Parent, any Subsidiary or, to the
knowledge of the Parent, any agent or other person acting on behalf of the
Parent or any Subsidiary, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Parent (or made by any person acting
on its behalf of which the Parent is aware) which is in violation of law or (iv)
violated in any material respect any provision of the Foreign Corrupt Practices
Act of 1977, as amended.

 

(y)

No Disagreements with Accountants or Lawyers. There are no disagreements of any
kind presently existing, or reasonably anticipated by the Parent to arise,
between the Parent and the accountants and lawyers formerly or presently
employed by the Parent which could affect the Parent’s ability to perform any of
its obligations under any of the Transaction Documents.

 

(z)

Indebtedness. Except as disclosed on Schedule 4(z), neither the Parent nor any
Subsidiary is in default with respect to, or liable under (x) any liabilities
for borrowed money or amounts owed in excess of $25,000 (other than trade
accounts payable incurred in the ordinary course of business), or (y) any
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Parent’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.








13







--------------------------------------------------------------------------------



(aa)

Internal Controls. Except as disclosed in the SEC Reports, the Parent is in
compliance with the provisions of the Sarbanes-Oxley Act of 2002 currently
applicable to the Parent. The Parent and each Subsidiary maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the SEC Reports, the Parent has established disclosure
controls and procedures (as defined in the Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Parent and designed such disclosure controls and procedures
to ensure that material information relating to the Parent, including the
Subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Parent’s most recently
filed periodic report under the Exchange Act, as the case may be, is being
prepared. The Parent's certifying officers have evaluated the effectiveness of
the Parent's controls and procedures as of the end of the period covered by the
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Parent presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Parent's internal controls (as such term is
defined in Item 308 of Regulation S-K) or, to the Parent's knowledge, in other
factors that could significantly affect the Parent's internal controls. The
Parent maintains and will continue to maintain a standard system of accounting
established and administered in accordance with U.S. GAAP and the applicable
requirements of the Exchange Act.




(bb)

OFAC. None of the Parent, any Subsidiary or, to the knowledge of the Parent, any
director, officer, agent, employee or Affiliate of the Parent is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Parent will not,
directly or indirectly, use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.




(cc)

Investment Company.  The Parent is not, and is not an Affiliate of, and
immediately after receipt of payment for the Notes, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.




(dd)

No Disqualification Events.  To the Parent’s Knowledge, neither the Parent nor
any other Covered Person of the Parent is subject to any Disqualification Event,
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Parent has exercised reasonable care to determine whether it or any other
Covered Person is subject to a Disqualification Event.




(ee)

Full Disclosure. All of the disclosure furnished by or on behalf of the Parent
to Purchaser regarding the Parent, its business and the transactions
contemplated hereby is true and





14







--------------------------------------------------------------------------------

correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.




5.

Representations and Warranties of Purchaser. Each Purchaser individually and not
with respect to any other Purchaser, represents and warrants to the Company and
the Parent as follows:




(a)

Purchaser is an “accredited investor” as defined by Rule 501 under the
Securities Act. Purchaser is capable of evaluating the merits and risks of its
investment in the Securities and has the ability and capacity to protect its
interests.

 

(b)

Purchaser understands that the Securities have not been registered. Purchaser
understands that the Securities will not be registered under the Securities Act
in reliance upon an exemption in reliance on Section 4(a)(2) of the Securities
Act.

 

(c)

Purchaser acknowledges that Purchaser has such knowledge and experience in
financial and business matters that Purchaser is capable of evaluating the
merits and risks of an investment in the Securities and of making an informed
investment decision with respect thereto.

 

(d)

Purchaser is purchasing the Securities for investment purposes and not with a
view to distribution or resale, nor with the intention of selling, transferring
or otherwise disposing of all or any part thereof for any particular price, or
at any particular time, or upon the happening of any particular event or
circumstance, except selling, transferring, or disposing the Securities in
compliance with all applicable provisions of the Securities Act, the rules and
regulations promulgated by the Commission thereunder, and applicable state
securities laws; and that an investment in the Securities is not a liquid
investment.

 

(e)

Purchaser has all requisite legal and other power and authority to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement. This Agreement constitutes a valid and legally binding
obligation of Purchaser, enforceable in accordance with its terms, except: (i)
as may be limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(f)

There are no actions, suits, proceedings or investigations pending against
Purchaser or Purchaser’s assets before any court or governmental agency (nor, to
Purchaser’s knowledge, is there any threat thereof) which would impair in any
way Purchaser’s ability to enter into and fully perform Purchaser’s commitments
and obligations under this Agreement or the transactions contemplated hereby.

 

(g)

The execution, delivery and performance of and compliance with this Agreement
and the issuance of the Securities to Purchaser will not result in any violation
of, or conflict with, or constitute a default under, any of Purchaser’s articles
of incorporation or by-laws, or





15







--------------------------------------------------------------------------------

equivalent limited liability company, trust or partnership documents, if
applicable, or any agreement to which Purchaser is a party or by which it is
bound, nor result in the creation of any mortgage, pledge, lien, encumbrance or
charge against any of the assets or properties of Purchaser or the Securities
purchased by Purchaser.

 

(h)

Purchaser is aware that the Conversion Shares and the Warrant Shares will be
(unless registered by the Parent), when issued, “restricted securities” as that
term is defined in Rule 144 of the general rules and regulations under the
Securities Act, and may not be offered, sold or transferred except pursuant to
an effective registration statement or an exemption from registration under the
Securities Act.

 

(i)

Purchaser understands that the Securities shall bear the following legend or one
substantially similar thereto, which Purchaser has read and understands:




NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT MAY BE CONVERTED HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR APPLICABLE STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY SECURITY INTO
WHICH IT MAY BE CONVERTED MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF AT ANY TIME IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

 

(j)

Any sales, transfers, or other dispositions of the Securities by Purchaser, if
any, will be made in compliance with the Securities Act and all applicable rules
and regulations promulgated thereunder.

 

(k)

Purchaser further represents that the address of Purchaser set forth on the
signature page is its principal place of business; that Purchaser is purchasing
the Securities for Purchaser’s own account and not, in whole or in part, for the
account of any other person; and that Purchaser has not formed any entity, and
is not an entity formed, for the purpose of purchasing the Securities.

 

(l)

Purchaser represents and warrants that no finder, broker, agent, financial
advisor or other intermediary, nor any purchaser representative or any
broker-dealer acting as a broker, is entitled to any compensation in connection
with the transactions contemplated by this Agreement.




6.

Other Agreements.




(a)

Certain Covenants of the Company and Parent.  Until such time as the Loan Amount
or any accrued fees or interest remain unpaid or outstanding, the Company and
the Parent shall comply and operate in accordance with all of the following
covenants and agreements:

 





16







--------------------------------------------------------------------------------



(i)

Payment of Obligations.  The Company and the Parent will to the extent of
available cash timely pay and discharge all of their respective material
obligations and liabilities, including, without limitation, tax liabilities,
except where the same may be contested in good faith by appropriate proceedings.




(ii)

Conduct of Business and Maintenance.  The Company and the Parent will continue
to engage in business of the same general type as now conducted by it and to
preserve, renew and keep in full force and effect, its corporate existence and
its assets, rights, privileges and franchises to the extent necessary or
desirable in the normal conduct of business or to preserve their respective
assets.  The Company and the Parent shall conduct its business in a manner so
that it will not become subject to the Investment Company Act of 1940, as
amended.




(iii)

Compliance with Laws.  The Company and Parent will comply in all material
respects with all applicable laws, ordinances, rules, regulations, decisions,
orders and requirements of governmental authorities.




(iv)

Use of Proceeds.  None of the Loan Amount shall be used for any purpose other
than in connection with general working capital purposes.  The Company intends
to pay $45,000 for legal fees, $20,000 for 2014 and 2015 auditing fees and the
balance for working capital, including $10,013.15 to pay the former transfer
agent of the Parent.  No proceeds shall be used, directly or indirectly, by the
Company or the Parent to pay any indebtedness held by any party which is not an
affiliate. For avoidance of doubt, no proceeds shall be paid to creditors of the
Parent.  A total of $25,000 shall be held by the Company’s attorneys in escrow
until the earlier of the closing of the Public Company Event or February 28,
2016. If the Public Company Event does not close by February 28, 2016, the
$25,000 shall be used solely for paying the expenses of the Parent in seeking to
increase its authorized capital in an amount which shall permit conversion of
the Notes and exercise of the Warrants, or such greater amount as may be deemed
appropriate by the Board of Directors and shareholders of the Parent.




(v)

Notice of Legal Matters.  The Company and/or the Parent shall notify the
Purchasers promptly after the Company and/or the Parent shall obtain knowledge
of any written notice of any legal or arbitral proceedings, and of all
proceedings by or before any governmental authority, and each material
development in respect of such legal or other proceeding affecting the Company
or Parent, except proceedings which, if adversely determined, would not
reasonably be likely to have a Material Adverse Effect.




(vi)

Books and Records; Inspection and Audit Rights.  The Company and Parent will
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities.  The Company and Parent will permit any representatives designated
by any Purchaser, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its business, assets, affairs, finances, prospects, and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested.  Promptly upon





17







--------------------------------------------------------------------------------

Purchaser’s written request therefor, the Company and Parent shall deliver to
Purchaser such documents and other evidence of the existence, good standing,
foreign qualification and financial condition of the Company as Purchaser shall
request from time to time.




(vii)

Change of Control, etc.  Without the prior approval of each Purchaser, the
Parent shall not  (i) merge or consolidate with or into any person, (ii) sell,
assign, lease, license or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any person, or (iii) issue or sell securities of
the Parent (whether in one transaction or in a series of transactions) such that
the shareholders of the Parent as of the date of this Agreement hold or will
hold less than a majority of the outstanding (on a fully-diluted basis) equity
securities or voting power of the Parent (“Change of Control”).




(viii)

Indebtedness and Liens.   Except as provided by Schedule 6(a), neither the
Company nor the Parent shall create or suffer to exist any debt or liens other
than (i) debt incurred by the Company or Parent in the ordinary course of
business, not to exceed $25,000 in the aggregate, (ii) debt which is
subordinated in the right of payment to amounts payable to the Purchasers
pursuant to this Agreement on terms reasonably satisfactory to the Purchasers;
and (iii) Permitted Liens.




(ix)

Investments, Loans, Acquisitions and Hedge Agreements. Except as occurs in the
course of business, without the approval of each Purchaser, neither the Company
nor the Parent shall: (i) purchase or acquire or make any investment in any
other person, (ii) purchase or acquire all or substantially all of the assets of
any person or any division of any person; (iii) make any loan, advance or
extension of credit to, or contribution to the capital of, any other person
other than reimbursement of reasonable, bona fide and properly documented
business expenses incurred on behalf of the Company or the Parent;  or (iv) make
any commitment or acquire any option or enter into any other arrangements for
the purpose of making any of the foregoing investments, loans or acquisitions.




(x)

Restricted Payments.    Neither the Company nor the Parent shall declare, order,
pay or make any cash dividend or except in the ordinary course of business, any
distribution of assets directly or indirectly to any person.




(xi)

Transactions with Affiliates.  Except as provided on Schedule 6(a)(xi), neither
the Company nor the Parent shall not enter into any transaction, including,
without limitation, the purchase, sale, or exchange of property or the rendering
of any service, with any Affiliate, except in the ordinary course of and
pursuant to the reasonable requirements of the Company's or Parent’s business
and upon fair and reasonable terms no less favorable to the Company or the
Parent than it would obtain in a comparable arm's-length transaction with a
person not an Affiliate.  “Affiliate” means, as applied to any person, (a) any
other person directly or indirectly controlling, controlled by or under common
control with, that person, (b) any other person that owns or controls (i) 10% or
more of any class of equity securities of that person or any of its Affiliates
or (ii) 10% or more of any class of equity securities (including any equity
securities issuable





18







--------------------------------------------------------------------------------

upon the exercise of any option or convertible security) of that person or any
of its Affiliates, or (c) any director, partner, officer, manager, agent,
employee or relative of such person.  For the purposes of this definition,
“control” (including with correlative meanings, the terms “controlling,”
“controlled by,” and “under common control with”), as applied to any person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that person, whether through
ownership of voting securities or by contract or otherwise.




(xii)

Public Company Event.  The Parent and Company shall not consummate a Public
Company Event of the Company without the written consent of Cavalry Fund I LP.

 

(b)

Notice of Other Material Events.  Until such time as the Loan Amount or any
accrued fees or interest remain unpaid or outstanding, the Company and the
Parent shall provide notice of the following:




(i)

The Company and the Parent shall furnish to each Purchaser prompt (but in no
event more than two (2) business days after the relevant occurrence) written
notice of the occurrence of any Event of Default (as defined in the Notes) or
any other event or circumstance that results in, or could reasonably be expected
to result in, a Material Adverse Effect.




(ii)

The Company and the Parent shall furnish to each Purchaser written notice of the
following not less than thirty (30) days prior to the occurrence thereof:  (A)
any change of the Company’s or Parent’s corporate name or of any trade name used
to identify it in the conduct of its business or in the ownership of its
properties, (B) any change of the state in which the Company or Parent is
organized or conducts business, (C) any change of the Company’s or Parent’s
principal place of business, or (D) any change of the Company’s or Parent’s
identity or corporate structure.




(iii)

Each notice delivered under this Section shall be accompanied by a statement of
the Company and Parent setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

(c)

Further Assurances.  At any time or from time to time after the execution
hereof, the Company and the Parent will promptly execute, deliver, verify,
acknowledge, record and/or file any and all further documents and instruments
(including financing statements and continuation statements), and promptly take
any and all such other and further actions, as each Purchaser may request in
order to evidence or more fully effectuate the transactions and security
arrangements contemplated hereby and to otherwise carry out the terms hereof.




(d)

Reservation of Shares. Except as provided in Section 4(a), the Parent shall at
all times reserve and keep available out of its authorized and unissued capital
stock, solely for the purpose of providing for the conversion rights and
exercise rights provided for under the Notes and the Warrants, 100% of such
number of shares of Common Stock as shall, from time to time, be sufficient for
issuance upon conversion of such Notes and exercise of the Warrants in full.





19







--------------------------------------------------------------------------------




(e)

Right of Participation. The Company acknowledges and agrees that the rights set
forth in this Section 6(e) is a right granted by the Offering Entity (as defined
below), separately, to each Purchaser.




(i)

At least five (5) trading days prior to any proposed or intended sale by  the
Company or, after the Public Company Event, Pubco  (such entity, the “Offering
Entity”) of its Common Stock or other securities or equity linked debt
obligations (each, a “Subsequent Placement”), the Offering Entity shall deliver
to each Purchaser a written notice of its proposal or intention to effect a
Subsequent Placement (each such notice, a “Pre-Notice”), which Pre-Notice shall
not contain any information (including, without limitation, material, non-public
information) other than:  (A) a statement that the Offering Entity proposes or
intends to effect a Subsequent Placement, (B) a statement that the statement in
clause (A) above does not constitute material, non-public information and (C) a
statement informing such Purchaser that it is entitled to receive an Offer
Notice (as defined below) with respect to such Subsequent Placement upon its
written request.  Upon the written request of a Purchaser within five (5)
business days after the Offering Entity’s delivery to such Purchaser of such
Pre-Notice, and only upon a written request by such Purchaser, the Offering
Entity shall promptly, but no later than one (1) business day after such
request, deliver to such Purchaser an irrevocable written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (I) identify and describe the Offered
Securities, (II) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (III) identify the persons (if known) to which or
with which the Offered Securities are to be offered, issued, sold or exchanged
and (IV) offer to issue and sell to or exchange with such Purchaser in
accordance with the terms of the Offer such Purchaser’s pro rata portion of 100%
of the Offered Securities, provided that the number of Offered Securities which
such Purchaser shall have the right to subscribe for under this Section 6(e)
shall be (x) based on such Purchaser’s pro rata portion of the aggregate
original principal amount of Notes purchased hereunder by all Purchasers (the
“Basic Amount”), and (y) with respect to each Purchaser that elects to purchase
its Basic Amount, any additional portion of the Offered Securities attributable
to the Basic Amounts of other Purchasers as such Purchasers shall indicate it
will purchase or acquire should the other Purchasers subscribe for less than
their Basic Amounts (the “Undersubscription Amount”).




(ii)

To accept an Offer, in whole or in part, such Purchaser must deliver a written
notice to the Offering Entity prior to the end of the fifth (5th) Business Day
after such Purchaser’s receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of such Purchaser’s Basic Amount that such Purchaser elects to
purchase and, if such Purchaser shall elect to purchase all of its Basic Amount,
the Undersubscription Amount, if any, that such Purchaser elects to purchase (in
either case, the “Notice of Acceptance”).  If the Basic Amounts subscribed for
by all Purchasers are less than the total of all of the Basic Amounts, then such
Purchaser who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts





20







--------------------------------------------------------------------------------

subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, if the Undersubscription Amounts subscribed for exceed the difference
between the total of all the Basic Amounts and the Basic Amounts subscribed for
(the “Available Undersubscription Amount”), such Purchaser who has subscribed
for any Undersubscription Amount shall be entitled to purchase only that portion
of the Available Undersubscription Amount as the Basic Amount of such Purchaser
bears to the total Basic Amounts of all Purchasers that have subscribed for
Undersubscription Amounts, subject to rounding by the Offering Entity to the
extent it deems reasonably necessary.  Notwithstanding the foregoing, if the
Offering Entity desires to modify or amend the terms and conditions of the Offer
prior to the expiration of the Offer Period, the Offering Entity may deliver to
each Purchaser a new Offer Notice and the Offer Period shall expire on the
fifth(5th) Business Day after such Purchaser’s receipt of such new Offer Notice.




(iii)

The Offering Entity shall have five (5) Business Days from the expiration of the
Offer Period above (A) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by a
Purchaser (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Offering Entity than those set forth in the Offer Notice and (B) to publicly
announce (I) the execution of such Subsequent Placement Agreement, and (II)
either (x) the consummation of the transactions contemplated by such Subsequent
Placement Agreement or (y) the termination of such Subsequent Placement
Agreement, which shall be filed with the SEC on a Current Report on Form 8-K
(after a Public Company Event) with such Subsequent Placement Agreement and any
documents contemplated therein filed as exhibits thereto.




(iv)

In the event the Offering Entity shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 6(e)(iii) above), then such Purchaser may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Purchaser elected to purchase
pursuant to Section 6(e)(ii)0 above multiplied by a fraction, (A) the numerator
of which shall be the number or amount of Offered Securities the Offering Entity
actually proposes to issue, sell or exchange (including Offered Securities to be
issued or sold to Purchasers pursuant to this Section 6(e)  prior to such
reduction) and (B) the denominator of which shall be the original amount of the
Offered Securities.  In the event that any Purchaser so elects to reduce the
number or amount of Offered Securities specified in its Notice of Acceptance,
the Offering Entity may not issue, sell or exchange more than the reduced number
or amount of the Offered Securities unless and until such securities have again
been offered to the Purchasers in accordance with Section 6(e)(i) above.








21







--------------------------------------------------------------------------------



(v)

Upon the closing of the issuance, sale or exchange of all or less than all of
the Refused Securities, such Purchaser shall acquire from the Offering Entity,
and the Offering Entity shall issue to such Purchaser, the number or amount of
Offered Securities specified in its Notice of Acceptance.  The purchase by such
Purchaser of any Offered Securities is subject in all cases to the preparation,
execution and delivery by the Offering Entity and such Purchaser of a separate
purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to such Purchaser and its counsel.




(vi)

Any Offered Securities not acquired by a Purchaser or other persons in
accordance with this Section  6(e) may not be issued, sold or exchanged until
they are again offered to such Purchaser under the procedures specified in this
Agreement.




(vii)

The Offering Entity and each Purchaser agree that if any Purchaser elects to
participate in the Offer, neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby such Purchaser shall be required to agree to any restrictions
on trading as to any securities of the Offering Entity or be required to consent
to any amendment to or termination of, or grant any waiver, release or the like
under or in connection with, any agreement previously entered into with the
Offering Entity or any instrument received from the Offering Entity.




(viii)

Notwithstanding anything to the contrary in this Section 6(e) and unless
otherwise agreed to by such Purchaser, the Offering Entity shall either confirm
in writing to such Purchaser that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case, in such a manner such that such
Purchaser will not be in possession of any material, non-public information, by
the fifth (5th) business day following delivery of the Offer Notice.  If by such
fifth (5th) business day, no public disclosure regarding a transaction with
respect to the Offered Securities has been made, and no notice regarding the
abandonment of such transaction has been received by such Purchaser, such
transaction shall be deemed to have been abandoned and such Purchaser shall not
be in possession of any material, non-public information with respect to the
Offering Entity or any of its subsidiaries.  Should the Offering Entity decide
to pursue such transaction with respect to the Offered Securities, the Offering
Entity shall provide such Purchaser with another Offer Notice in accordance
with, and subject to, the terms of this Section 6(e) and such Purchaser will
again have the right of participation set forth in this Section 6(e)  The
Offering Entity shall not be permitted to deliver more than one such Offer
Notice to such Purchaser in any sixty (60) day period, except as expressly
contemplated by the last sentence of Section 6(e)(ii).




The Right of Participation set forth in this Section 6(e) shall terminate on the
date that is twelve (12) months from the Closing Date.  Upon consummation of a
Public Company Event, the Company shall cause Pubco to assume all obligations of
the Company under this Section 6(e).








22







--------------------------------------------------------------------------------



(f)

Fees. The Company (and the Parent with respect to Conversion Shares and Warrant
Shares) shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, transfer agent fees, the costs associated with any
legal opinions required to be rendered to the Parent’s transfer agent in
connection with the lifting of any legends on the Conversion Shares or the
Warrant Shares, DTC (as defined below) fees or broker’s commissions (other than
for Persons engaged by any Purchaser) relating to or arising out of the
transactions contemplated hereby. The Parent and the Company (subject to the
foregoing qualification) shall pay, and hold each Purchaser harmless against,
any liability, loss or expense (including, without limitation, reasonable
attorneys’ fees and out-of-pocket expenses) arising in connection with any claim
relating to any such payment. Except as otherwise set forth in the Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the sale of the Securities to the Purchasers.




7.

Indemnification by the Company and the Parent. Each of the Company and the
Parent shall indemnify each Purchaser and its officers, directors, shareholders,
members, partners, employees, agents and Affiliates in respect of, and hold each
of them harmless from and against, any and all Losses (as defined below), and
whether or not involving any person not a party to this Agreement) suffered,
incurred or sustained by any of them or to which any of them becomes subject
resulting from, arising out of or relating to (a) any material misrepresentation
on the part of the Company or the Parent, (b) a breach by the Company or the
Parent of any of the representations and warranties contained herein, or (c) any
non-fulfillment of or failure to perform any covenant or agreement on the part
of the Company or the Parent contained in this Agreement or in any of the
Transaction Documents (including any certificates delivered in connection
herewith or therewith). If and to the extent that the indemnification hereunder
is finally determined by a court of competent jurisdiction to be unenforceable,
the Company and Parent shall make the maximum contribution to the payment and
satisfaction of the indemnified Losses as shall be permissible under applicable
laws.  “Losses” means any and all damages, fines, fees, taxes, penalties,
deficiencies, diminution in value of investment, losses and expenses, including
interest, reasonable expenses of investigation, court costs, reasonable fees and
expenses of attorneys, accountants and other experts or other expenses of
litigation or other proceedings or of any claim, default or assessment
(including, without limitation, fees and expenses of attorneys, incurred in
connection with (i) the investigation or defense of any claim made by a person
not a party hereto and (ii) asserting or disputing any rights under this
Agreement against any party hereto or otherwise).




8.

Miscellaneous.




(a)

The Company and the Parent each agree not to transfer or assign this Agreement
or any of the Company’s or Parent’s rights or obligations herein and each
Purchaser agrees that the transfer or assignment of the Securities acquired
pursuant hereto shall be made only in accordance with all applicable laws.




(b)

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. The Transaction Documents
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and may be amended or waived only by a written instrument
signed by all parties.





23







--------------------------------------------------------------------------------




(c)

Any notice or other document required or permitted to be given or delivered to
the parties hereto shall be in writing and sent: (i) by fax, if the sender on
the same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), or (b) by registered or certified mail, with
return receipt requested (postage prepaid), or (c) by a recognized overnight
delivery service (with charges prepaid), to the following addresses:




(i)

If to the Company, at:




Sea of Green Systems, Inc.

3515 S.E. Lionel Terrace

Stuart, FL 34997

Attn: Chief Executive Officer




(ii)

If to the Parent, at:




Ecosphere Technologies, Inc.

3515 S.E. Lionel Terrace

Stuart, FL 34997

Attn: Chief Executive Officer




(iii)

If to a Purchaser, to the address set forth on its signature page hereto.




(d)

No provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed by all parties hereto. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.




(e)

This Agreement shall be enforced, governed and construed in all respects in
accordance with the laws of the State of New York as such laws are applied by
the Florida courts to contracts solely performed within its borders, except with
respect to the conflicts of law provisions thereof.

 

(f)

Any legal suit, action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby shall be instituted
exclusively in New York County, New York. The parties hereto hereby: (i) waive
any objection which they may now have or hereafter have to the venue of any such
suit, action or proceeding, and (ii) irrevocably consent to the jurisdiction of
the federal and state courts located in New York County, New York in any such
suit, action or proceeding. The parties further agree to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the federal and state courts located in New York County, New York.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement





24







--------------------------------------------------------------------------------

and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.




(g)

If any provision of this Agreement is held to be invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed
modified to conform with such statute or rule of law. Any provision hereof that
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provisions hereof.

 

(h)

The Company and the Parent understands and agrees that money damages may not be
a sufficient remedy for any breach of this Agreement by the Company and/or the
Parent, and that each Purchaser shall be entitled to equitable relief, including
an injunction and specific performance, as a remedy for any such breach, without
the necessity of establishing irreparable harm or posting a bond therefor. Such
remedies shall not be deemed to be the exclusive remedies for a breach by the
Company and/or the Parent of this Agreement, but shall be in addition to all
other remedies available at law or equity to Purchasers.




(i)

All pronouns and any variations thereof used herein shall be deemed to refer to
the masculine, feminine, singular or plural, as identity of the person or
persons may require.

 

(j)

This Agreement may be executed in counterparts and by facsimile, each of which
shall be deemed an original, but all of which, taken together, shall constitute
one and the same instrument.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE FOR PURCHASERS FOLLOWS]








25







--------------------------------------------------------------------------------







Company/Parent Signature Page




IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.







SEA OF GREEN SYSTEMS, INC.










By:   ______________________
                                                               

         Name:   Dennis McGuire

         Title:   CEO







ECOSPHERE TECHNOLOGIES, INC.










By:  ______________________
                                                               

        Name:   Dennis McGuire

        Title:  CEO


























26







--------------------------------------------------------------------------------




Purchaser Signature Page

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.







[INVESTOR]










By: _________________________________

      Name: ___________________________

      Title: ____________________________







Purchase Price:  $___________







Address for Notice:

_________________________

_________________________

Attention:  _________________________

Telephone: _________________________

Email:

       _________________________




















27





